PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/786,121
Filing Date: 17 Oct 2017
Appellant(s): Frey et al.



__________________
Oleg Kaplun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	I. The Rejection of Claims 26-44 under 35 U.S.C. 103 as unpatentable over Reza (U.S. Patent no. 8,903,895) in view of Kinoshita et al. (U.S. Patent No. 8,351,764) Should Be Reversed
		A. The Examiner’s Rejection
	Here, appellant summarizes the outstanding rejection of claim 26-44 under 35 U.S.C. 103 in view of Reza and Kinoshita.
		B. Summary of Cited References
	Here, appellant summarizes the general teachings of Reza and Kinoshita.
		C. The Cited References Fail to Disclose or Suggest the Recitations of Claims 26 and 37
			i.	Previously Submitted Arguments
	Here, appellant argues that Kinoshita does not cure the deficiencies of Reza in that there is no teaching in Kinoshita that a client device receives the delivery package from the delivery destination. Essentially arguing that in Kinoshita, the recording devices are the final destination of programming content, and the terminal apparatus is simply a means to program said recording devices.
	In response, it is unreasonable to ascertain that a person of ordinary skill in the art would not have been motivated to modify the invention of Reza to include receiving the delivery package from the specified delivery destination as claimed in view of the teaching of Kinoshita. The very purpose of scheduling the recording of content is so that said content can be viewed at the time of a user’s choosing. The recording devices of Kinoshita are stated as being intended to both record and reproduce 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.